Case 1:18-cr-00681-WFK-ST Document 268 Filed 10/10/19 Page 1 of 1 PageID #: 8492
                                                                               FILED
                                                                            IN CLERK'S OFFICE    ,
                                                                                                     I




                                                                        US DISTRICT COURT F O.N.Yt

                                                                       *      OCT 1O 2019       1
                                                                                                 ~

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                                         BROOKLYN OFFICE
  --------------------------------------------------------X
  UNITED STATES OF AMERICA,

                 v.                                            ORDER
                                                                18-CR-681-1 (WFK)
  JEAN BOUSTANI,

                                 Defendant.
  --------------------------------------------------------X
  WILLIAM F. KUNTZ, II, United States District Judge:

         Any non-party who has a matter related to subpoenas, including any inquiries or proposed

  motions, is respectfully directed to address those matters to Magistrate Judge Steven Tiscione.



                                                               SO ORDERED.



                                                                           s/WFK




  Dated: October 10, 2019
         Brooklyn, New York
